


110 HR 7208 IH: Teen Dating Violence Prevention Act of

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7208
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Mr. Lewis of Georgia
			 (for himself, Mr. Grijalva,
			 Mr. McGovern,
			 Ms. Schakowsky, and
			 Mr. Poe) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To reduce and prevent teen dating violence, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Teen Dating Violence Prevention Act of
			 2008.
		2.PurposesThe purposes of this Act are to establish
			 Federal grant programs that prevent and reduce verbal, mental, emotional,
			 physical, and sexual abuse in youth dating relationships and to improve
			 coordination, collaboration, and cross-training among Federal, State, and local
			 agencies and nonprofit entities that serve or interact with offenders and
			 victims of youth dating violence.
		3.FindingsCongress finds the following:
			(1)Violence is
			 cyclical; violent juvenile delinquents are four times more likely than other
			 youths to come from homes in which their fathers beat their mothers.
			(2)Technological
			 advancements can enhance stalking, verbal, emotional, and social abuse while
			 avoiding parental and adult intervention in abusive teen dating
			 relationships.
			(3)Girls between the
			 ages of 16 and 24 are most likely to experience domestic and dating
			 violence.
			(4)Teen dating
			 violence is prevalent regardless of race, gender, or socio-economic
			 status.
			(5)More than half of
			 all rape victims are assaulted between the ages of 12 and 24.
			(6)Approximately, 1
			 in 3 teens reports some kind of abuse in a romantic relationship, including
			 emotional and verbal abuse.
			(7)Nearly 50 percent
			 of all adult sex offenders report committing their first offense prior to age
			 18.
			(8)Abusive dating
			 partners isolate teens from their families and tend to intentionally create
			 family discord.
			(9)Teens involved in
			 abusive relationships are also more likely to face legal and drug problems,
			 pregnancy, and other issues.
			(10)Most parents are
			 unaware of teen dating violence and have not discussed teen dating violence
			 with their children.
			4.Establishment of
			 a teen dating violence program
			(a)GrantsThe
			 Attorney General may award grants to eligible grant entities for the purposes
			 of—
				(1)designing and
			 implementing programs and services targeting runaway and homeless youth, youth
			 in the foster care system, or youth in the juvenile justice system who are
			 victims of domestic or dating violence, sexual assault, or stalking;
				(2)designing and
			 implementing violence prevention programs to provide education, awareness, and
			 counseling to deter abusive behaviors and traits in youth dating
			 relationships;
				(3)assessing and
			 analyzing available services for youth victims of dating violence, determining
			 barriers to such services, and developing community-based, collaborative
			 strategies to address such violence; and
				(4)providing
			 preventative, rehabilitative, and other counseling services to youth victims
			 and youth offenders of domestic violence, dating violence, sexual assault, or
			 stalking.
				(b)RequirementsEach
			 recipient of a grant under this Act—
				(1)shall use funds provided by such grant to
			 ensure that program services developed, modified, and provided to youth victims
			 and youth offenders of domestic violence, dating violence, sexual assault, or
			 stalking are developed, modified, and provided with an understanding of and
			 sensitivity to the linguistic, cultural, social, racial, geographic, and
			 economic backgrounds of such youth;
				(2)shall ensure that victim services
			 organizations, schools, and families impacted by youth dating violence are
			 consulted in the development of the program and activities to be carried out
			 with such grant, and that such organizations, schools, and families have a
			 significant role in evaluating the results of the program;
				(3)shall develop
			 programs that exhibit collaborative activities and training models to provide
			 appropriate resources, protection, and support to youth, and to their families,
			 as needed;
				(4)may include mental
			 health services for youth who have experienced domestic violence, dating
			 violence, sexual assault, or stalking;
				(5)may include legal
			 assistance and counseling for youth victims of domestic violence, dating
			 violence, sexual assault, or stalking; and
				(6)shall not use more than 30 percent of the
			 funds provided by such grant to provide childcare, transportation, educational
			 support, respite care, and other indirect support services (excluding the
			 services described in
			 paragraphs (4) and
			 (5)) to youth victims and youth offenders
			 of domestic violence, dating violence, sexual assault, or stalking.
				(c)PriorityIn
			 awarding grants under this Act, the Attorney General shall give priority to
			 eligible grant entities that have submitted applications in partnership with
			 other community organizations and service providers that work primarily with
			 youth, especially teens, and eligible grant entities that have demonstrated a
			 commitment to coalition building and cooperative problem solving in dealing
			 with problems of dating violence, domestic violence, sexual assault, and
			 stalking in youth populations.
			(d)Grantee
			 requirementsFor the purpose of this Act, an eligible grant
			 entity includes—
				(1)State, local, or
			 tribal governments or agencies focusing on at-risk youth;
				(2)nonprofit
			 organizations providing services for runaway, homeless, or foster care youth,
			 or youth in the juvenile justice system who have been victims of dating
			 violence, domestic violence, sexual assault, or stalking;
				(3)nonprofit,
			 community-based victim services organizations specializing in intervention or
			 violence prevention services, youth batterer and offender treatment programs,
			 teen parenting, or health and sex education services targeting youth;
				(4)faith-based
			 organizations that focus on youth counseling and crime prevention; and
				(5)community-based,
			 nonprofit organizations serving marginalized and at-risk youth.
				(e)Evaluation and
			 reportingEach year for which an entity receives a grant under
			 this Act, the entity shall submit to the Attorney General an annual report
			 detailing the activities carried out with such grant, including any additional
			 information the Attorney General may require.
			5.ReportingFor each fiscal year for which amounts are
			 appropriated to carry out this Act, the Attorney General shall submit to the
			 appropriate Congressional committees and make widely available, including
			 through electronic means, summaries of the activities carried out by the
			 entities receiving grants under this Act.
		6.DefinitionsIn this Act:
			(1)Dating
			 violenceThe term dating violence has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(2)Domestic
			 violenceThe term domestic violence has the meaning
			 given the term in section 40002 of the Violence Against Women Act of 1994 (42
			 U.S.C. 13925).
			(3)StalkingThe
			 term stalking has the meaning given the term in section 40002 of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13925).
			(4)Victim of
			 domestic violence, dating violence, sexual assault, or
			 stalkingThe term victim of domestic violence, dating
			 violence, sexual assault, or stalking includes—
				(A)a person who has
			 been a victim of domestic violence, dating violence, sexual assault, or
			 stalking; and
				(B)a person whose
			 family member or household member has been a victim of domestic violence,
			 dating violence, sexual assault, or stalking.
				(5)Victim services
			 organizationThe term victim services organization
			 means a nonprofit, nongovernmental organization that provides assistance to
			 victims of domestic violence, dating violence, sexual assault, or stalking, or
			 to advocates for such victims, including a rape crisis center, an organization
			 carrying out a domestic violence program, an organization operating a shelter
			 or providing counseling services, or an organization providing assistance
			 through the legal process.
			(6)YouthThe
			 term youth means any individual age 11 to 25.
			(7)Appropriate
			 Congressional committeesThe
			 term appropriate Congressional committees means the Committee on
			 the Judiciary of the House of Representatives and the Committee on the
			 Judiciary of the Senate.
			7.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act, $3,000,000 for each of the
			 fiscal years 2010 through 2015. Not more than 10 percent of funds appropriated
			 to carry out this Act may be used for administration, monitoring and
			 evaluation, or technical assistance.
		
